DAUKSCH, J.,
dissenting.
I respectfully dissent.
In my opinion this appellant received what he bargained for, a light sentence for pleading guilty. He cries about having to be on probation after his prison time and says no one told him he may have to serve that duty upon release. What this habitual criminal, who is well acquainted with the justice system, got was an agreement in court not to give him the heavy sentence he was due upon habitualization. For him to seek another break now is not out of character but certainly not deserving of countenance.